DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because reference numbers contained therein may change during prosecution.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frye et al. (US 8,390,391 B2).
1. Frye et al. shows a coupler module (100) comprising: a component provided with a main line (126) and a sub-line (128) configuring a directional coupler; and a substrate (102 - Fig. 3; col 7, ln 32-47 et al.) on which the component is mounted, and on which a wiring (124) coupled in series with the main line is provided (124 in series with 126), wherein at least a part of the wiring is along the main line in plan view of the substrate (124 comprising an octagonal shape adjacent and parallel to main line 126; wherein the 
broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as 
parallel and adjacent in a plan view).
2. The coupler module according to claim 1, wherein a direction of a main signal flowing through the main line and a direction of the main signal flowing through the at least part of the wiring are opposite to each other (current flow thru 124 is opposite at least in portions to 126; terminals 116, 118, 120, 122 - col. 8, lns 16-23).
3. The coupler module according to claim 1, wherein a direction of a main signal flowing through the main line and a direction of the main signal flowing through the at least part of the wiring are the same as each other (current flow thru 124 is the same at least in portions to 126; terminals 116, 118, 120, 122 - col. 8, lns 16-23).
7. The coupler module according to claim 1, wherein the at least part of the wiring is along the sub-line (124 is adjacent and parallel to sub line 128; wherein the broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as parallel and adjacent in a plan view).
8. The coupler module according to claim 1, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).
9. The coupler module according to claim 2, wherein the at least part of the wiring is along the sub-line (Fig. 6 and col 7, ln 32-47 et al.).
10. The coupler module according to claim 3, wherein the at least part of the wiring is along the sub-line (124 is adjacent and parallel to sub line 128; wherein the broadest reasonable interpretation (bri) of the claim, the term along is broad and may be interpreted as parallel and adjacent in a plan view).
14. The coupler module according to claim 2, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et al.).
15. The coupler module according to claim 3, wherein the at least part of the wiring is provided on a 
main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et 
al.).
19. The coupler module according to claim 7, wherein the at least part of the wiring is provided on a main surface on a side of the substrate on which the component is mounted (Fig. 6 and col 7, ln 32-47 et 
al.).

Allowable Subject Matter
Claims 4-6, 11-13, and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843